Matter of Whittaker v Quiles (2016 NY Slip Op 07664)





Matter of Whittaker v Quiles


2016 NY Slip Op 07664


Decided on November 16, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 16, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
ROBERT J. MILLER
HECTOR D. LASALLE
VALERIE BRATHWAITE NELSON, JJ.


2015-04054
 (Docket Nos. V-5377-11, V-5378-11)

[*1]In the Matter of Marie Whittaker, appellant,
vAngeline Quiles, respondent-respondent, et al., respondent.


David Laniado, Valley Stream, NY, for appellant.
Michael A. Fiechter, Bellmore, NY for respondent-respondent (no brief filed).
Karen P. Simmons, Brooklyn, NY (Janet Neustaetter and Milbank Tweed, Hadley & McCloy LLP [Erik Wilson], of counsel), attorney for the children.

DECISION & ORDER
Appeal from an order of the Family Court, Kings County (Michael L. Katz, J.), dated April 29, 2015. The order denied the paternal grandmother's petition for custody or visitation with the subject children. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738), in which he moves for leave to withdraw as counsel for the appellant.
ORDERED that the order is affirmed, without costs or disbursements.
We are satisfied with the sufficiency of the brief filed by the appellant's assigned counsel pursuant to Anders v California (386 US 738), and, upon an independent review of the record, we conclude that there are no nonfrivolous issues which could be raised on the appeal. Counsel's application for leave to withdraw as counsel is, therefore, granted (see id.; Matter of Giovanni S. [Jasmin A.], 89 AD3d 252).
LEVENTHAL, J.P., MILLER, LASALLE and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court